DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 2, 5, 7-19, 21-24 are objected to because of the following informalities:  
Claim 1 should include an “and” before the “-a shell” indent since it is the last item in a list of items.
Claim 17 should include an “and” before the “- processing the digital signal” indent since it is the step item in a list of steps.
Claim 21 states “between 1 m and 3 m” which should be “between 1 meter and 3 meters”.
Claims 2, 5, 7-16, 18, 19, 21-24 are objected to as inheriting the same problems as above.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation " the first diffuser".  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 24 should be dependent on claim 23.
Claim 24 recites the limitation " the second diffuser".  There is insufficient antecedent basis for this limitation in the claim.  Perhaps claim 24 should be dependent on claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 6072879) in view of Eckstein (US 5303300).  

Regarding claim 1, Ouchi discloses an acoustic enhancement device for producing a reverberation in a room, the device comprising: 
- a microphone (figures 1, 5, and 6, mic 78) configured to capture an analogue input signal (output of 78) representing input sounds present in the room (106, figure 8), the input sounds including first sounds generated by an acoustic source (such as piano in figure 8) located in the room (column 5 line 66- column 6 line 6, column 8 lines 1-15); 
- a control unit (figure 1, DSP 170 plus A/D converter 112), connected to the microphone to receive the analogue input signal, configured to generate a digital signal (output of 112) representing the analogue input signal and programmed to process the digital signal (via 170) in real time to generate a digital output signal (output of 170, column 8 lines 1-16); 
- a diffuser (72) connected to the control unit and configured to emit second sounds in the room based on the digital output signal (column 8 lines 1-16), 
- a shell (figures 5 and 6, covers 80-86 and top plate of 72 figure 6 plus screen 74), wherein the microphone and the diffuser are both associated with the shell (72 and 78 positioned to emit/receive sound through shell),
wherein the control unit is configured to process the digital signal in such a way that the second sounds produce a predetermined reverberation effect in the room (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), 
 and is configured to filter (via 148 and 114 of figure 1) the digital signal in real time to exclude the second sounds from the digital output signal generated (column 9 lines 6-14).
Ouchi does not disclose the specifics of the shell as claimed.
Eckstein teaches a shell (item 20, see figures 1, 3, and 5) including a first face (main portion of figure 1, left side of figure 3) and a second face (right side of figure 3), opposite to the first face (see figure 3), and wherein a microphone (32) and a diffuser  (30) are both arranged on the first face of the shell (see figure 1), the shell further including, on the second face, an attachment system (see figure 3 and 4, at least items 50, 54, and 55) configured to attach the device to a wall (100) so that the device is spaced from the floor and from the ceiling (see figure 3). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the shell of Eckstein in the system of Ouchi for the benefit of conveniently storing the components in a convenient to use, off the floor and out of the way manner.  Therefore, it would have been obvious to combine Eckstein with Ouchi to obtain the invention as specified in claim 1.


Regarding claim 2, Ouchi discloses wherein the control unit defines a filtering module (148 and 114 of figure 1) programmed with a noise cancelling algorithm  (column 9 lines 6-14) and configured to receive as input the digital signal and the digital output signal (148 feeds from output of 170) and to process the digital signal as a function of the digital output signal to cancel from the digital signal a contribution of the second sounds  (column 9 lines 6-14).

Regarding claim 5, Ouchi discloses wherein the microphone (30) and the diffuser (32) have a same first orientation, said first orientation being perpendicular to the first face (see figure 1).

Regarding claim 7, Ouchi discloses herein the first sounds have a first reverberation time value (the initial collected sound inherently have reverberation collected from the room) and the second sounds, emitted by the diffuser, have a second reverberation time value, different from the first value, to produce the predetermined reverberation effect (initial reverb sounds are corrected, see figure 11, column 8 line 53 to column 9 line 5).

Regarding claim 8, Ouchi discloses wherein the second reverberation time value is greater than the first reverberation time value (figure 11 shows the times can be extended or shortened depending on the program).

Regarding claim 9, Ouchi discloses wherein the control unit defines a reverberation module (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), configured to introduce a predetermined delay time in generating the digital output signal (physical components inherently cause delay, time predetermined by delay from output input of 112 to output of 170 by length of filter 138).

Regarding claim 10, Ouchi discloses wherein the control unit is configured to select said predetermined delay time among a plurality of possible options (select filter and thus length from ROM 152, column 9 lines 15-24), as a function of an input received by a user (via 150 of figure 1).

Regarding claim 11, Ouchi discloses wherein the control unit defines a reverberation module, configured to process the digital signal to modify its waveform according to a reverberation function (Figures 1, 2, and 11 show adjusting a time-based signal, reverb see column 9 lines 15-24, 57 and 58).

Regarding claim 12, Ouchi discloses wherein the control unit is configured to select the reverberation function from a plurality of reverberation functions (select filter from ROM 152 via 150 of figure 1, column 9 lines 15-24).

Regarding claim 13, Ouchi discloses comprising an interface configured to allow a user to select an acoustic effect from a plurality of available options  (select filter from ROM 152 via 150 of figure 1, column 9 lines 15-24), wherein the control unit has access to a memory (152) including a plurality of reference datasets  (column 9 lines 15-24), wherein each dataset corresponds to a respective acoustic effect and wherein the control unit is configured to select, from the plurality of reference datasets, the reference dataset corresponding to the acoustic effect selected by the user  (column 9 lines 15-24, column 1 lines 40-56 further show ROMs contain various initial reflected sound parameters of various sound field patterns).

Regarding claim 14, although Ouchi does not expressly disclose the use of buffering, the examiner takes official notice that buffering the output of a DSP was well known in the art.  The motivation to do so would have been to allow for less errors and a more steady and stable stream of information at the output.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a buffer, configured to temporarily store the data transmitted through the digital signal or to slow down the flow of the data.

Regarding claim 15, Ouchi discloses an acoustic enhancement system for producing a reverberation in a room (106 of figure 8), the system comprising a plurality of devices according to claim 1 (62-1 to 62-4), wherein each device of the plurality of devices is located at a respective position inside the room (see figure 8), and wherein the control unit of each device is configured to modify a respective input signal to generate a respective predetermined reverberation effect (as above with single unit, all units of same construction, column 5 line 66- column 6 line 6).

Regarding claim 16, Ouchi does not teach wherein the devices of embodiment of figure 8 are attached to the wall.
Ouchi also discloses wherein the prior art system includes at least a wall (left wall, figure 3) delimiting the room (22), wherein devices of a plurality of devices (at least 32 and 33) are attached to said at least a wall at a distance from a floor (column 1 line 32-39).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the attachment teaching of Ouchi’s prior art figure 3 in the system of Ouchi, figure 8.  The motivation for doing so would have been to stabilize the units and clear floor space.  Therefore, it would have been obvious to combine the embodiment of figure 3 with the embodiment of figure 8 to obtain the invention as specified in claim 16.


Regarding claim 17, Ouchi discloses acoustic enhancement method for producing a reverberation in a room by means of an acoustic enhancement device, 
wherein the acoustic enhancement device includes a microphone (figures 1, 5, and 6, mic 78), a diffuser (72) and a shell (figures 5 and 6, covers 80-86 and top plate of 72 figure 6 plus screen 74), wherein the microphone and the diffuser are both associated with the shell (72 and 78 positioned to emit/receive sound through shell), the method comprising the following steps: 
- receiving an analogue input signal (output of mic 78, figures 1, 5, and 6) in a control unit (figure 1, DSP 170 plus A/D converter 112), wherein the analogue input signal represents input sounds present in the room (such as piano in figure 8, present in room 106), the input sounds including first sounds generated by an acoustic source located in the room (that of the piano); 
- generating a digital signal (via 112), representing the analogue input signal; 
- processing the digital signal in the control unit in real time to generate a digital output signal (output of 170) representing second sounds (via 170, column 8 lines 1-16); 
wherein in the step of processing, the control unit processes the digital signal in such a way that the second sounds produce a predetermined reverberation effect in the room (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58), 
wherein the method further comprises a step of filtering (via 148 and 114 of figure 1) the digital signal in real time to exclude the second sounds from the digital output signal generated (column 9 lines 6-14).
Ouchi does not disclose the specifics of the shell as claimed or the attaching to a wall.  
Eckstein teaches wherein a device includes a microphone (item 32, see figures 1, 3, and 5), a diffuser  (item 30) and a shell (item 20) having a first face (main portion of figure 1, left side of figure 3) and a second face (right side of figure 3), opposite to the first face (see figure 3), wherein the microphone and the diffuser are both arranged on the first face of the shell (see figure 1), and 
 attaching the device to a wall (item 100, see figure 3 and 4, via at least items 50, 54, and 55), so that the device is spaced from the floor and from the ceiling (see figure 3). 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the shell and attachment to the wall of Eckstein in the system of Ouchi for the benefit of conveniently storing the components in a convenient to use, off the floor and out of the way manner.  Therefore, it would have been obvious to combine Eckstein with Ouchi to obtain the invention as specified in claim 17.


Regarding claim 18, Ouchi discloses wherein the step of filtering includes processing the digital signal as a function of the digital output signal (148 feeds from output of 170) to cancel (via subtractor 114) from the digital signal a contribution of the second sounds, by means of a filtering module programmed with a noise cancelling algorithm (column 9 lines 6-14).

Regarding claim 19, Ouchi discloses comprising a step of reverberating the digital signal to produce the predetermined reverberation effect in the room, the step of reverberating including one or more of the following sub- steps: 
- introducing a predetermined time delay in generating the digital output signal; 
- processing the digital signal to modify its waveform according to a reverberation function (see at least column 1 lines 4-31 and Reverb column 9 lines 15-24, 57 and 58).

Regarding claim 21, although Eckstein does not expressly disclose how high to mount the device, it would have been obvious to the designer that it may be placed anywhere on the wall at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the device is attached on the wall at a distance from the floor between 1 m and 3 m, for the benefit of having the device close to ear level, thereby reducing the level and power needed to output sounds.  

Regarding claim 22, Eckstein discloses wherein the first face is oriented vertically (figure 3 left side) and has a height (figure 3, top to bottom), defined in a vertical direction, and a width (figure 1, left to right), defined in a horizontal direction perpendicular to the vertical direction, wherein the shell has a depth (left to right of figure 3), perpendicular to the first and to the second face.  
Although Eckstein does not expressly disclose wherein the figures are drawn to scale, it would have been obvious to the designer that the dimensions may be any size at their preference, including those as shown in the figures.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise the depth being less than half of the width (as seen in figures 1 and 3) for the benefit of not sticking very far out of the wall.  


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 6072879) in view of Eckstein (US 5303300) and Chu (US 20020036113 A1).

Regarding claim 23, neither Ouchi nor Eckstein discloses multiple diffusers with differing frequency ranges.  
Chu discloses a speaker cabinet (10 of figure 1) comprising a first diffuser (30) and a second diffuser (26), wherein the first diffuser is configured to emit sounds at high frequencies (paragraph [0044]), and the second diffuser is configured to emit sounds at low frequencies (paragraph [0044]), or vice versa, and wherein both the first diffuser and the second diffuser are arranged on a first face of the shell (figure 1, left side).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the multiple drivers for multiple frequency ranges of Chu in the system of Ouchi and Eckstein for the benefit of providing each frequency range in a specialized manner.  Therefore, it would have been obvious to combine Chu with Ouchi and Eckstein to obtain the invention as specified in claim 23.

Regarding claim 24, Eckstein discloses wherein a first diffuser is located at a same height as the microphone (figure 1).
Chu discloses wherein the second diffuser is located at a lower height than the first diffuser and the microphone (figure 1).


Response to Arguments
Applicant's arguments filed April 4th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654     


/PAUL KIM/Primary Examiner, Art Unit 2654